






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time hereafter, this “Agreement”) is entered
into by and between Columbia Laboratories, Inc., a Delaware corporation having
its corporate offices at 354 Eisenhower Parkway, Livingston, New Jersey 07039
(the “Company”), and Jonathan B. Lloyd Jones (“Executive”).
WITNESSETH:
WHEREAS, the Company wishes to employ Executive on the terms and conditions set
forth in this Agreement; and
WHEREAS, the Company and Executive desire to enter into this Agreement so the
rights, duties, benefits, and obligations of each regarding Executive's
employment for and by the Company will be fully set forth under the terms and
conditions stated within this Agreement;
NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.    At-will. Executive's employment is “at will.” Either the Executive or the
Company may terminate the Executive's employment with the Company at any time
for any or no reason. Nothing in this Agreement or in any other statement shall
be interpreted to be in conflict with or to eliminate or modify in any way the
employment-at-will status of the Executive.


2.    Title, Duties.


(a)Executive shall be the Vice President, Finance, Chief Financial Officer,
Treasurer, and Secretary of the Company. Executive will perform duties
customarily associated with such position, including, but not limited to, duties
relating to the management of the financial affairs of the Company and its
affiliates, investor relations matters, and such other duties commensurate with
the job description as may be assigned to him from time to time by the chief
executive officer of the Company (the “Company CEO”). Executive shall have an
office located in or near Boston, Massachusetts.


(b)Executive agrees to devote his entire business time and attention to the
performance of his duties under this Agreement. He shall perform his duties for
the Company to the best of his ability and shall use his best efforts to further
the interests of the Company. Executive shall perform his duties and will be
required to travel as reasonably necessary to perform the services required of
him under this Agreement. Executive represents and warrants to the Company that
he is able to enter into this Agreement and that his ability to enter into this
Agreement and to fully perform his duties hereunder are not limited to or
restricted by any agreements or understandings between Executive and any other
person. For the purposes of this Agreement, the term “person” means any natural
person, corporation, partnership, limited liability partnership, limited
liability company, or any other entity of any nature.




--------------------------------------------------------------------------------






(c)Executive will observe the reasonable rules, regulations, policies and/or
procedures which the Company may now or hereafter establish governing the
conduct of its business, except to the extent that any such rules, regulations,
policies and/or procedures may be inconsistent with the terms of this Agreement,
in which case the terms of this Agreement shall control.


3.    Employment Contract. The Company and Executive acknowledge that the terms
of his employment are set forth in this Agreement. If Executive's employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided in this
Agreement.


4.    Compensation.


(a)    Subject to tax withholdings and other legally required deductions,
effective January 21, 2013, the Company will pay Executive an annual base
compensation of $285,000 per year to be paid in accordance with the Company's
normal payroll practices during the term of this Agreement (“Base Salary”).


(b)    In addition to Base Salary, Executive shall be eligible to receive an
annual performance bonus as the Company's Board of Directors (“Board”) shall, in
its sole discretion, deem appropriate based upon the parameters and criteria
contained in the Company's bonus plan and in consultation with the Company CEO,
and can range from 0% to 150% of targeted levels, depending on the degree of
attainment of pre-established Company goals for a particular year. Executive's
target bonus is equal to 40% of his Base Salary as then in effect.
Notwithstanding the execution date of this Agreement, the determination of
Executive's annual performance bonus for calendar year 2013 shall be based on
the period from January 1, 2013 through December 31, 2013.  The bonus if any,
shall be paid no later than March 15 following the end of each calendar year.


(c)    Executive shall also be eligible in the sole discretion of the Board or
the Compensation Committee of the Board (or any committee of the Board that
shall replace such committee) to participate in the Company's stock option plan
as is from time to time in effect, subject to the terms and conditions of such
plan. The Executive shall receive on the last date written below (the “Grant
Date”) an initial grant of 200,000 options to purchase shares of the Company's
stock which options are to have a life of seven years and vest at the rate of
one-quarter on each of the first four anniversaries of the Grant Date.


5.    Benefits.


(a)    Executive and Executive's eligible dependents shall be eligible for all
employee benefit programs (including any 401 (k), group life insurance, group
medical, dental and vision, and short-term and long-term disability policies,
plans and programs) generally available to other executive level employees of
the Company.


(b)    Executive shall be entitled to accrue paid time off (“PTO”) during the
term of this Agreement in accordance with the Company's standard policy and in
an amount commensurate with other executive level employees of the Company.


(c)    Executive shall be entitled to reimbursement for reasonable business
expenses for travel and entertainment incurred on behalf of the Company and
other business-related expenses, in each case, upon submission of itemized
receipts for such expenses.






--------------------------------------------------------------------------------




6.    Termination Upon Death. Executive's employment shall terminate immediately
upon his death.


7.    Compensation Upon Termination.


(a)    Subject to Section 7(e), if Executive's employment is terminated by the
Executive's death or resignation or if Executive is terminated with or without
Cause, Executive shall be entitled to receive (i) the Base Salary through the
effective date of termination together with any accrued but unused vacation pay
and (ii) in the case of termination without Cause, the Company shall pay to
Executive an additional six months of his final Base Salary, which shall be paid
to him within 60 days after the date of termination, subject to Paragraph 7(g).
Such payment shall be conditioned upon execution by Executive of a release of
the Company which the Company shall present to Executive and which Executive
shall sign no later than 30 days after the date of termination. Executive shall
not be entitled to any annual performance bonus for the year in which such
termination occurs.


(b)    For the purposes of clause (a) above, “Cause” shall mean (i) willful
misconduct by the Executive which is seriously harmful to the Company's current
and lawful business interests, (ii) Executive's conviction of a felony or
misdemeanor, or (iii) Executive's refusal to carry out the directives of the
Company CEO.


(c)    Subject to Section 7(e), Executive may terminate his employment hereunder
with Good Reason as defined below at any time, upon 30 days' notice to the
Company. In the event Executive terminates his employment with Good Reason, the
Company shall pay to Executive (i) the Base Salary through the effective date of
termination together with any accrued but unused vacation pay and (ii) in the
case of termination for Good Reason, the Company shall pay to Executive an
additional six months of his final Base Salary, which shall be paid to him
within 60 days after the date of termination, subject to Paragraph 7(g). Such
payment shall be conditioned upon execution by Executive of a release of the
Company which the Company shall present to Executive and which Executive shall
sign no later than 30 days after the date of resignation or termination.
Executive shall not be entitled to any annual performance bonus for the year in
which such termination occurs.


(d)    

(e)    If Executive is terminated without Cause or resigns for Good Reason
within six months after a Change of Control as defined below, the Company shall
pay to Executive: (i) the Base Salary through the effective date of termination
together with any accrued but unused vacation pay and (ii) the Company shall pay
to Executive an additional six months of his final Base Salary, which shall be




--------------------------------------------------------------------------------




paid to him within 60 days after the date of termination, subject to Paragraph
7(g). Such payment shall be conditioned upon execution by Executive of a release
of the Company which the Company shall present to Executive and which Executive
shall sign no later than 30 days after the date of resignation or termination.
Executive shall not be entitled to any annual performance bonus for the year in
which such resignation or termination occurs.


(f)    For the purposes of clause (e) above, a “Change of Control” shall occur
if an entity, or a group of entities acting together, acquires control of 50% or
more of the Company's voting securities with the power to elect a majority of
the Board of Directors.


(g)    Notwithstanding anything contained herein to the contrary, all payments
and benefits under this Paragraph 7 shall be paid or provided only at the time
of a termination of the Executive's employment that constitutes a “separation
from service” from the Company within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the 'Code”) and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a
“specified employee” as such term is defined under Section 409A of the Code, any
payments described in this Paragraph 7 shall be delayed for a period of six (6)
months following the Executive's separation from service to the extent and up to
the amount necessary to ensure such payments are not subject to the penalties
and interest under Section 409A of the Code.


8.    No Competition. Executive agrees that during the period of his employment
by the Company and for a period of one year after the termination of his
employment, Executive will not, without the Company's prior written consent,
engage in any employment or other activity for any person, company or entity
engaged in any business that is directly competitive with products that the
Company is either developing or marketing at the time of the Executive's
termination of employment.


9.    Confidentiality. The Employee Proprietary Information and Inventions
Agreement to be executed on the date hereof, between the Company and Executive
is attached hereto as Exhibit A and incorporated by reference as if fully set
forth herein.


10.    Indemnification. The Indemnification Agreement executed on the date
hereof, between the Company and Executive, is attached hereto as Exhibit B and
incorporated by reference as if fully set forth herein.


11.    Cooperation. Executive agrees to cooperate on a reasonable basis in the
truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates, and/or its subsidiaries may have an interest (subject
to reasonable limitations concerning time and place), which may include without
limitation making himself available on a mutually agreed, reasonable basis to
participate in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing himself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after termination of this Agreement, the Company, its
affiliates, and/or its subsidiaries shall provide Executive with reasonable
compensation for the time actually expended in such endeavors and shall pay his
reasonable expenses incurred at the prior and specific request of the Company,
its affiliates, and/or its subsidiaries.




--------------------------------------------------------------------------------






12.    Remedies. Executive acknowledges and agrees that the Company's remedy at
law for a breach or threatened breach of the provisions of this Agreement would
be inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable relief or remedy which
may then be available; provided, however, nothing herein shall be deemed to
relieve the Company of its burden to prove grounds warranting such relief nor
preclude Executive from contesting such grounds or facts in support thereof.
Nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened breach
thereof.


13.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the Commonwealth of Massachusetts without giving effect
to the principles of conflicts of law. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, any state
or federal court located in the Commonwealth of Massachusetts.


14.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable. The parties agree that the covenants set forth herein are
reasonable. Without limiting the foregoing, it is the intent of the parties that
the covenants set forth herein be enforced to the maximum degree permitted by
applicable law. As such, the parties ask that if any court of competent
jurisdiction were to consider any provisions of this Agreement to be overly
broad based on the circumstances at the time enforcement is requested, that such
court “blue pencil” the provision and enforce the provision to the full extent
that such court deems it to be reasonable in scope.


15.    Miscellaneous, Waiver. Executive further agrees that this Agreement,
together with the Exhibits incorporated by reference as if fully set forth
herein, sets forth the entire employment agreement between the Company and
Executive, supersedes any and all prior agreements between the Company and
Executive, and shall not be amended or added to accept in writing signed by the
Company and Executive. Executive understands that he may not assign his duties
and obligations under this Agreement to any other party and that the Company
may, at any time and without further action or the consent of the Executive,
assign this Agreement to any of its affiliated companies.


16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


17.    Successors and Assigns. This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.


18.    Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested, addressed:
(a) in the case of the Company, to Columbia Laboratories, Inc., 354 Eisenhower
Parkway, Livingston, New Jersey 07039, attn.: Company CEO, and (b) in the case
of Executive, to Executive's last known address as reflected in the Company's
records, or to such other address as Executive shall designate by written notice
to the Company. Any notice given hereunder shall be deemed given at the time of
receipt thereof by the person to whom such notice is given.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
EXECUTIVE


/S/ Jonathan B. Lloyd Jones
Jonathan B. Lloyd Jones




Date: January 15, 2013
COLUMBIA LABORATORIES, INC.


/S/ Frank C. Condella Jr.
Frank C. Condella Jr.
President & CEO


Date: January 15, 2013







--------------------------------------------------------------------------------






Exhibit A
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT




This Employee Proprietary Information and Inventions Agreement (the "Agreement")
is made as of January 15, 2013, between Jonathan B. Lloyd Jones (referred to
below as “I”, “My”, “Myself”, or “Me”) and Columbia Laboratories, Inc., having
an office at 354 Eisenhower Parkway, Livingston, NJ 07039 (referred to below
together with its subsidiaries and affiliates as the "Company").
    
RECITALS


A.    The Company is engaged in a continuous program of research, development,
production, distribution, and marketing with respect to its present and future
business; and


B.    I understand that My employment with the Company creates a relationship of
confidence and trust between the Company and Me with respect to any information:
(a) applicable to the business of the Company, or (b) applicable to the business
of any client or customer of the Company, that may be made known to Me by the
Company, any client or customer of the Company, or learned by Me during the
period of My employment. I understand that this information constitutes a very
valuable asset of the Company.


NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service,
which in all cases are subject to Section 10(a) of this Agreement, I hereby
agree as follows:


1.    Proprietary Information. The Company possesses and will come to possess
information that has been created, discovered or developed, or has otherwise
become known to the Company (including without limitation, information created,
discovered, developed or made known by or to Me arising out of My employment by
the Company), and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged. All of the aforementioned information is
hereinafter called "Proprietary Information." Any information disclosed to Me or
to which I have access (whether I or others originated it) during the time I am
employed by the Company, that the Company or I reasonably consider Proprietary
Information or that the Company treats as Proprietary Information, will be
presumed to be Proprietary Information.


By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems.


(a)    Company as Sole Owner. I agree and acknowledge that all Proprietary
Information, and all Inventions (defined below in Section 5(a) of this
Agreement), shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and trade secrets
and any other rights in connection therewith.


(b)    Assignment of Rights; Obligation of Confidentiality. I hereby assign to
the Company any rights I may have or acquire in all Proprietary Information. At
all times during My employment by the Company and at all times after termination
of such employment, I will keep in confidence and trust all Proprietary
Information and, except as I may be authorized to make disclosure in the
ordinary course of performing My duties as an employee of the Company, I will
not disclose, sell, use, lecture upon or publish any Proprietary Information or
anything relating to it without the prior written consent of the Company.






--------------------------------------------------------------------------------




2.    No Competition. I agree that during the period of My employment by the
Company I will not, without the Company's prior written consent, engage in any
employment or other activity for any person, company or entity engaged in any
business that is competitive with the Company's business.


3.    Other Proprietary Rights. All documents, data, records, apparatus,
equipment, chemicals, molecules, organisms, and other physical property, whether
or not pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company. Should the Company not so request, I shall
return and deliver all such property upon termination of My employment by Me or
the Company for any reason and I will not take with Me any such property or any
reproduction of such property upon such termination.


4.    No Solicitation. I agree that for a period of one (1) year following
termination of My employment, I will not solicit or in any manner encourage any
employee of the Company to leave the Company's employ.


5.    Obligations Regarding Inventions.


(a)    I will promptly disclose to the Company, or any persons designated by it,
and will not use Myself or disclose to anyone else at any time during or after
My employment without the prior written consent of the Company, all
improvements, inventions, formulae, processes, techniques, know-how and data
(whether or not they can be patented, trademarked or copyrighted), made,
conceived, reduced to practice or learned by Me, either alone or jointly with
others, during the period of My employment, which are related to or useful in
the business of the Company, or which the Company would be interested in, or
result from tasks assigned to Me by the Company, or result from use of any
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how, and data initiated or
developed during My employment shall be collectively hereinafter called
"Inventions"); such disclosure shall continue after termination of My employment
with the Company with respect to any Invention, which in all cases are subject
to Section 5(c) of this Agreement.


(b)    Company Sole Owner of Patent Rights. I will promptly and fully disclose
the existence and describe the nature of any such Invention to the Company in
writing and without request. I agree that all Inventions shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights, trade secrets, and other
intellectual property rights (collectively, "Patent Rights") in connection
therewith. I will, with respect to any such Invention, keep current, accurate
and complete records that will belong to the Company and will be kept stored on
the Company premises while I am employed by the Company and shall be turned over
to the Company immediately upon termination of My employment.


(c)    Assignment of Inventions and Patent Rights; Duty to Cooperate. I hereby
assign to the Company any rights I may have or acquire in all Inventions. I
further agree as to all Inventions and Proprietary Information to assist the
Company in every proper way (but at the Company's expense) to obtain and from
time to time enforce Patent Rights regarding the Inventions or Proprietary
Information in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents or copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or entities or persons designated by it. I
agree further that these obligations to assist the Company in obtaining and
enforcing Patent Rights in any and all countries shall continue beyond the
termination of My employment, in return for which assistance after termination
the Company shall compensate Me at a reasonable rate for time actually spent by
Me at the Company's request on such assistance.


6.    Prior Inventions List. [Please initial one of the following two entries.]


_____ As a matter of record, I have attached hereto a complete list of all
inventions or improvements relevant to the subject matter of My employment by
the Company which have been made or conceived or first reduced to practice by Me
alone or jointly with others prior to My employment by the Company which I
desire to remove from the operation of this Agreement; and I warrant that such
list is complete.




--------------------------------------------------------------------------------






_JLJ_ No such list is attached to this Agreement, and I represent that I have
made no such inventions or improvements at the time of signing this Agreement.


7.    No Breach of Confidentiality. I represent that My performance of all terms
of this Agreement and that My employment by the Company does not and will not
breach any obligation of confidentiality that I have to others, which existed
prior to My employment by the Company. I have not brought or used, and will not
bring with Me to the Company or use any equipment, supplies, facility or trade
secret information of any former employer or any other person, which information
is not generally available to the public, unless I have obtained written
authorization for their possession and use, and promptly provided such written
authorization to the Company. I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this
Agreement.


8.    Injunctive Relief. I acknowledge and agree that the Company's remedy at
law for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of that fact, in the event of any such
breach or threatened breach, I agree that, in addition to its remedy at law, the
Company shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy that may then be available. Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.


9.    Not Debarred. I warrant and represent that I have never been, and am not
currently an individual who has been, debarred by the United States Food and
Drug Administration (“FDA”) pursuant to 21 U.S.C. §335a (a) or (b) (“Debarred
Individual”) from providing services in any capacity to a person that has an
approved or pending drug product application. I further warrant and represent
that I have no knowledge of any FDA investigations of, or debarment proceedings
against, Me or any person or entity with which I am, or have been, associated,
and I will immediately notify the Company if I become aware of any such
investigations or proceedings during the term of My employment with the Company.
10.    Miscellaneous Provisions.


(a)    Employment. Nothing in this Agreement shall alter My at will employee
status or be construed to create a specific term of employment or a promise of
continued employment. Either I or the Company may terminate the employment
relationship for any reason at any time, with or without notice.


(b)    Enforceability. If one or more of the provisions contained in this
Agreement shall, for any reason, be held to be excessively broad as to scope,
activity, subject or otherwise, so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with then applicable law. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect.


(c)    Assignment. This Agreement is not assignable by Me without the written
consent of the Company, which consent may be withheld for any reason or no
reason. In light of the very personal and critical nature of this Agreement, I
recognize that it is unlikely such consent would ever be granted.


(d)    Entire Agreement. This Agreement contains the entire agreement between Me
and the Company with respect to the subject matter of this Agreement and
supersedes all prior or contemporaneous oral or written agreements, statements,
representations, or understandings between Me and the Company, or any employee
of the Company. This Agreement may be amended only by a written instrument
signed by Me and the Company.
(e)    Effective Date. This Agreement shall be effective as of the first day of
My employment by the Company, as affirmed or reaffirmed by my signature below.






--------------------------------------------------------------------------------




(f)    Binding Effect. This Agreement shall be binding upon Me, My heirs,
executors, assigns and administrators and shall inure to the benefit of the
Company, its successors and assigns.


(g)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its rules
on conflicts of law.


COLUMBIA LABORATORIES, INC.            EMPLOYEE




/S/ Frank C. Condella Jr.                /S/ Jonathan B. Lloyd Jones    


Frank C. Condella Jr.                    Jonathan B. Lloyd Jones
President & CEO                
                            




--------------------------------------------------------------------------------






Exhibit B
INDEMNIFICATION AGREEMENT


This Agreement (“Agreement”) is made and entered into as of the 15th day of
January 2013, by and between Columbia Laboratories, Inc., a Delaware corporation
(“Corporation”) and Jonathan B. Lloyd Jones (“Indemnitee”).
    
WHEREAS the Board of Directors (the “Board”) has determined that the best
interests of the Corporation require that persons serving as directors of, and
in other capacities for, the Corporation receive better protection from the risk
of claims and actions against them arising out of their service to and
activities on behalf of the Corporation; and


WHEREAS, this Agreement is a supplement to and in furtherance of Article VI of
the amended and restated by-laws of the Corporation, any rights granted by the
Certification of Incorporation of the Corporation and any resolutions adopted
pursuant thereto and shall not be deemed to be a substitute therefore nor to
diminish or abrogate any rights of the Indemnitee thereunder; and


WHEREAS, Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:


Section 1. Definitions.


For purposes of this Agreement:


(a)    “Change in Control” shall be deemed to have occurred if (a) there shall
have consummated (i) any consolidation or merger of Company in which Company is
not the continuing or surviving entity or pursuant to which shares of Company's
common stock would be converted to cash, securities or other property, other
than a merger of Company in which the holders of Company's common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving entity immediately after the merger, or (ii) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the company; or
(b) the stockholders of the Company approve a plan or proposal for the
liquidation or dissolution of the Company; or (c) any person (as that term is
used in Sections 13(d) and 14(d)(z) of the Securities and Exchange Act, as
amended (the “Exchange Act”)) shall become a beneficial owner (within the
meaning of Rule 13d-2 under the Exchange Act) of 40% or more of Company's
outstanding common stock; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constitute the entire Board
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by Company's stockholders, of each new director
was approved by a vote of at least 50% of the directors eligible to vote who
were directors at the beginning of the period.


(b)    “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.


(c)    “Effective Date” means the date first written above.






--------------------------------------------------------------------------------




(d)    “Expenses” mean all reasonable attorneys' fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements and expenses of the type customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.


(e)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee's rights under
this Agreement.


(f)    “Proceeding” means an action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
Indemnitee's rights under this Agreement.


Section 2. Services by Indemnitee.


Indemnitee agrees to serve as an officer or director of the corporation, and, at
its request, as a director, officer, employee, agent or fiduciary of certain
other corporations and entities. Indemnitee may at any time and for any reason
resign from any such position (subject to any other contractual obligation or
any obligation imposed by operation of law).


Section 3. Indemnification - General.


The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.


Section 4. Proceeding Other Than Proceedings by or in the Right of the
Corporation.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee's employment or service as an officer or
director, Indemnitee is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding, other than a Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor. Pursuant to this
Section, Indemnitee shall be indemnified against Expenses, judgments, penalties,
fines and amounts paid in settlement, actually and reasonable incurred by
Indemnitee or on Indemnitee's behalf in connection with any such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal Proceeding, had no reasonable cause to believe Indemnitee's
conduct was unlawful.


Section 5. Proceedings by or in the Right of the Corporation.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, Indemnitee is, or is threatened
to be made, a party to any threatened, pending or completed Proceeding brought
by or in the right of the Corporation to procure a judgment in its favor.
Pursuant to this Section, Indemnitee shall be indemnified against Expenses,
judgments, penalties, fines and amounts




--------------------------------------------------------------------------------




paid in settlement, actually and reasonably incurred by Indemnitee or on
Indemnitee's behalf in connection with any such Proceeding if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation. Notwithstanding the foregoing,
no indemnification against such Expenses shall be made in respect of any claim,
issue or matter in any such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Corporation if applicable law prohibits such
indemnification unless the Court of Chancery of the State of Delaware, or the
court in which such Proceeding shall have been brought or is pending, shall
determine that indemnification against Expenses may nevertheless be made by the
Corporation.


Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.


Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee's employment or service as an officer or
director, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee's behalf in connection with each successfully resolved claim,
issue or matter. For the purposes of this Section and without limiting the
foregoing, the termination of any claim, issue or matter in any such Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


Section 7. Indemnification for Expenses of a Witness.


Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee's employment or service as an officer or
director, a witness in any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith.


Section 8. Advancement of Expenses.


The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a statement or statement from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.


Section 9. Procedure for Determination of Entitlement to Indemnification.


(a)    To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the board in writing that
Indemnitee has requested indemnification.




--------------------------------------------------------------------------------






(b)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee's entitlement thereto shall be made in such case: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request that such determination be made by the Board or the stockholders
in the manner provided for in clauses (ii) or (iii) or this Section 9(b)) in
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
(ii) if a Change of Control shall not have occurred, (A) by the Board by a
majority vote of a quorum consisting of Disinterested Directors, or (B) if a
quorum of the Board consisting of Disinterested Directors is not obtainable, or
even if such quorum is obtainable, if such quorum of Disinterested Directors so
directs, either (x) by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee, or (y) by the stockholders of
the Corporation, as determined by such quorum of Disinterested Directors, or a
quorum of the Board, as the case may be; or (iii) as provided in Section 10(b)
of this Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall cooperate with the persons or entity
making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such persons or entity upon request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys'
fees and disbursements) incurred by Indemnitee in so cooperating with the
persons or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee's entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.


(c)    If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control shall not have occurred, Independent Counsel shall be selected
by the Board by a majority vote of a quorum consisting of Disinterested
Directors and the Corporation shall give written notice to Indemnitee advising
Indemnitee of the identity of Independent Counsel so selected; or (ii) if a
Change of Control shall have occurred, Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event (i) shall apply), and Indemnitee shall give written notice
to the Corporation advising it of the identity of Independent Counsel so
selected. In either event, Indemnitee or the Corporation, as the case may be,
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware, or any court in the State of New Jersey in
which such petition would be cognizable, for resolution of any objection which
shall have been made by the Corporation or Indemnitee to the other's selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by such court or by such other person as such court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 9(b)
hereof. The Corporation shall pay any and all reasonable fees and expenses
incurred by such Independent Counsel in connection with its actions pursuant to
this Agreement, and the Corporation shall pay all reasonable fees and expenses
incident to the procedures of this Section 9(c) regardless of the manner in
which such Independent Counsel was selected or appointed. Upon the due
commencement date of any judicial proceeding pursuant to Section 11(a)(iii) of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).




--------------------------------------------------------------------------------






Section 10. Presumptions and Effects of Certain Proceedings.


(a)    If a Change in Control shall have occurred, in making a determination
with respect to entitlement to indemnification hereunder, the person or persons
or entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.


(b)    The person or entity empowered or selected under Section 8 of this
Agreement shall make the determination of whether Indemnitee is entitled to
indemnification as soon as practicable after receipt by the Corporation of the
request therefore.


(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee's conduct was unlawful.


Section 11. Remedies of Indemnitee.


(a)    In the event that (i) a determination is made pursuant to Section 9 or 10
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance-ment of Expenses is not timely made pursuant to Section
8 of this Agreement, (iii) the determination of entitlement to indemnification
is made by Independent Counsel pursuant to Section 9 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after receipt by the Corporation of the request for
indemnification, (iv)  or (iv) payment of indemnification is not made within
thirty (30) days after such determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Sections 9 or 10 of this Agreement, Indemnitee shall be entitled to
an adjudication in an appropriate court of the State of Delaware or the State of
New Jersey , of Indemnitee's entitlement to such indemnification or advancement
of Expenses. Indemnitee shall commence such proceeding seeking an adjudication
or an award within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11(a).


(b)    In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section shall be conducted in
all respects as a de novo trial and Indemnitee shall not be prejudiced by any
reason of that adverse determination. If a Change of Control shall have
occurred, in any judicial proceeding commenced pursuant to this Section the
Corporation shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.


(c)    If a determination shall have been made or deemed to have been made
pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee or Indemnitee's representative of a material fact, or
an omission of any material fact necessary




--------------------------------------------------------------------------------




to make Indemnitee's or Indemnitee's representative's statement not materially
misleading, in connection with the request for indemnification, or
(ii) prohibition of such indemnification under applicable law.


(d)    The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.


(e)    In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of Indemnitee's rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation and
shall be indemnified by the Corporation against, any and all expenses (of the
kinds described in the definition of Expenses) actually and reasonably incurred
by Indemnitee in such judicial adjudication, but only if Indemnitee prevails
therein. If it shall be determined that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication
shall be appropriately prorated.


Section 12. Non-Exclusivity; Survival of Rights; Insurance Subrogation.


(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Corporation, any agreement, a
vote of stockholders or resolution of directors or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in Indemnitee's employment or service as an officer or director
prior to such amendment, alteration or repeal.


(b)    To the extent that the corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, agent or fiduciary under such policy or policies.


(c)    In the event of any payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.


(d)    The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


Section 13. Duration of Agreement.


This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Corporation;
(b) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 11
of this Agreement. This Agreement




--------------------------------------------------------------------------------




shall be binding upon the Corporation and its successors and assigns and shall
inure to the benefit of Indemnitee and Indemnitee's heirs.


Section 14. Severability.


If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.


Section 15. Exception to Right of Indemnification or Advancement of Expenses.


Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation. For the purposes of this Section 15, a Proceeding in the right of
the Corporation shall not be deemed to constitute a Proceeding brought or made
by the Corporation.


Section 16. Identical Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.


Section 17. Headings.


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.


Section 18. Modification and Waiver.


No supplement, modification or amendment to this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.




--------------------------------------------------------------------------------






Section 19. Notice by Indemnitee.


Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.
                            


COLUMBIA LABORATORIES, INC.






/S/ Jonathan B. Lloyd Jones                By: /S/ Frank C. Condella,
Jr.        
Jonathan B. Lloyd Jones, Indemnitee                Name: Frank C. Condella, Jr.
Title:    President and Chief
                                            Executive Officer
Signed on January 15, 2013, in
Livingston, NJ


I, Michael McGrane, Secretary, certify that the Board of Directors has
authorized the Corporation to enter into this Agreement by a resolution adopted
at a meeting of the Board held on January 15, 2013.






/S/ Michael McGrane        
Michael McGrane
Secretary








